Exhibit 10.18

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT AND GENERAL RELEASE

This First Amendment to Employment Agreement and General Release is entered into
on December 22, 2014 between Steven M. Glick ("Employee") and Public Storage,
PSSC Inc. and their past and present shareholders, officers, directors,
employees, subsidiaries, partners, affiliated companies, attorneys, agents, and
their successors, heirs, executors and administrators and representatives
(herein “Employer").  Employer and Employee are collectively referred to herein
as “Parties.”

On February 19, 2014, the Parties entered into an Employment Agreement and
General Release (“Agreement”) and hereby agree to amend the Agreement as
follows:

(1)



Paragraph 2A, second sentence, the date March 2, 2015 shall be replaced with the
date March 3, 2015.

(2)



Paragraph 3B shall be deleted and replaced in its entirety with the following:
“If Employee has not revoked the Agreement, as amended hereby, on or before
December 30, 2014, as further consideration, on December 31, 2014, Employer will
pay to Employee the sum of $250,000 less applicable withholdings.”

(3)



Paragraph 3D shall be deleted and replaced in its entirety with the following:
“Effective January 1, 2015 through the Termination Date, Employee shall continue
to perform work for the Company by coming into the office three days a
week.  Employer and Employee shall mutually agree if it is desired for the
Employee to come into the office more than three days a week.  During this
period, Employee shall be paid the same salary he was paid prior to this
period.  Employee shall not be required to work on January 2, 5, 6 and February
4, 5, 6.” 

(4)



Paragraph 3F shall be deleted and replaced in its entirety with the following:
“Between January 1, 2015 and the Termination Date, Employee shall be entitled to
continue to participate in Employer’s group insurance plan and in Employer’s
401(k) plan.”

(5)



The last sentence of Paragraph 6 shall be deleted and replaced with the
following: “Notwithstanding anything in this Agreement to the contrary,
beginning on January 1, 2015 Employee may seek employment outside of Employer,
but may not commence employment with a third party before March 3, 2015.”

(6)



Paragraph 7, first sentence, the date December 31, 2014 shall be replaced with
the date March 3, 2015.

(7)



Paragraph 7, last sentence, the date December 31, 2014 shall be replaced with
the date March 3, 2015.

(8)



Other than as explicitly set forth in this First Amendment, all terms and
conditions of the Agreement remain in full force and effect.  All defined terms
in the Agreement shall also apply to this First Amendment, provided that
references to Agreement shall mean the Agreement, as

--------------------------------------------------------------------------------

 

 

amended hereby.  In the event of a conflict between the terms and conditions of
this First Amendment and the Agreement, the terms and conditions of this First
Amendment shall govern.

 

 

 

Dated: December 22, 2014

/s/ Steven M. Glck

 

Steven M. Glick, Employee

 

 

 

 

 

 

 

Dated: December 22, 2014

Employer

 

 

 

 

 

By:

 

/s/ Ronald L. Havner, Jr.

 

 

 

Ronald L. Havner, Jr.

 

Its:

 

Chief Executive Officer

 

 

 

 

 



--------------------------------------------------------------------------------